EXHIBIT 99.1 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS CORPUS CHRISTI DIVISION CASE NAME: AUTOSEIS, INC. ET AL PETITION DATE: 3/25/2014 CASE NUMBER: 14-20130 MONTHLY OPERATING REPORT SUMMARY FOR MONTH April YEAR (Amounts in '000s) MONTH 3/25/14 TO 3/31/14 April May June July Total REVENUES (MOR-6) - - - INCOME BEFORE INT; DEPREC./TAX (MOR-6) - - - NET INCOME (LOSS) (MOR-6) - - - PAYMENTS TO INSIDERS (MOR-9) - PAYMENTS TO PROFESSIONALS (MOR-9) 19 - - - TOTAL DISBURSEMENTS (MOR-7 and Exhibit A) ** - - - **The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have disbursements broken down by case number on Exhibit A attached** ***The original of this document must be filed with the United States Bankruptcy Court*** REQUIRED INSURANCE MAINTAINED EXP. Yes / No AS OF SIGNATURE DATE DATE Are all accounts receivable being collected within terms? No 4/1/2015 Are all post-petition liabilities, including taxes, being paid within terms? No CASUALTY YES (X) NO ( ) 4/1/2015 Have any pre-petition liabilities been paid? Yes LIABILITY YES (X) NO ( ) 4/1/2015 If so, describe Payments related to First Day Motions granted VEHICLE YES (X) NO ( ) 4/1/2015 Are all funds received being deposited into DIP bank accounts (1)? No WORKER'S YES (X) NO ( ) 4/1/2015 Were any assets disposed of outside the normal course of business? No OTHER YES (X) NO ( ) 4/1/2015 If so, describe Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No Plan Filed ATTORNEY NAME: Omar Alaniz I certify under penalty of perjury that the following complete FIRM NAME: Baker & Botts Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: MOR-9 plus attachments, is true and correct. CITY, STATE, ZIP: SIGNED X TITLE: Senior Vice President - Chief Financial Officer TELEPHONE/FAX: Sean M. Gore (PRINT NAME OF SIGNATORY) DATE MOR-1 Note: (1) Collections in certain foreign jurisdictions are received locally and used to make payroll for employees and vendors in those foreign jurisdictions CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 COMPARATIVE BALANCE SHEETS (Amounts in '000s) ASSETS MONTH MONTH MONTH MONTH MONTH MONTH 3/25/14 TO 3/31/14 April CURRENT ASSETS Cash - U.S. bank accounts (1) Cash- non-U.S. bank accounts Restricted cash Trade Accounts Receivable, Net Unbilled Accounts Receivable Other Accounts Receivable 87 87 Inventory: Lower of Cost or Market Prepaid Expenses Investments - - Mobilization costs, net Other TOTAL CURRENT ASSETS - PROPERTY, PLANT & EQUIP. @ COST Less Accumulated Depreciation NET BOOK VALUE OF PP & E - OTHER ASSETS Tax Deposits - - Investments in Subsidiaries 1 1 Electric Deposit - - Investment in multi-client library, net Intercompany receivable, net Goodwill Intangible assets Debt issuance costs, net Deposits and other TOTAL ASSETS $- $- $- $- (1) This subtotal contains the Citibank Argentina account as the funds are controlled by Houston. Balance ties to the total balance on MOR8. MOR-2 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 COMPARATIVE BALANCE SHEETS (Amounts in '000s) LIABILITIES & OWNER'S MONTH MONTH MONTH MONTH MONTH MONTH EQUITY 3/25/14 TO 3/31/14 April LIABILITIES POST-PETITION LIABILITIES(MOR-4) PRE-PETITION LIABILITIES Secured Debt Federal Income Tax - - FICA/Withholding - Unsecured Debt Deferred Revenue VAT Trade A/P Accrued payroll liabilities - Accrued bond interest Expense Accruals Other TOTAL PRE-PETITION LIABILITIES TOTAL LIABILITIES - OWNER'S EQUITY (DEFICIT) PREFERRED STOCK - - COMMON STOCK ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS:Filing Date RETAINED EARNINGS: Post Filing Date TOTAL OWNER'S EQUITY (NET WORTH) - TOTAL LIABILITIES & OWNERS EQUITY $ - $ - $ - $ - MOR-3 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 SCHEDULE OF POST-PETITION LIABILITIES (Amounts in '000s) MONTH MONTH MONTH MONTH MONTH MONTH 3/25/14 TO 3/31/14 April TRADE ACCOUNTS PAYABLE TAX PAYABLE Federal and State Payroll Taxes Ad Valorem Taxes Other Taxes - - SECURED DEBT POST-PETITION ACCRUED INTEREST PAYABLE 47 ACCRUED PROFESSIONAL FEES* (1) - 13 OTHERACCRUED LIABILITIES VAT 96 Deferred Revenue Accrued payroll liabilities Expense Accruals TOTAL POST-PETITION LIABILITIES (MOR-3) $- $- $- $- *Payment requires Court Approval (1) In addition, the Company incurred $3.65 million of professional fees in March and April that was not paid or accrued as of April 30th. MOR-4 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 AGING OF POST-PETITION LIABILITIES MONTHApril 2014 (Amounts in '000s) DAYS TOTAL TRADE FEDERAL AND STATE AD VALOREM, ACCOUNTS PAYROLL TAXES OTHER TAXES OTHER 0-30 $- 31-60 0 61-90 0 91+ 0 TOTAL $- AGING OF ACCOUNTS RECEIVABLE (Amounts in '000s) MONTH March 2014 April 2014 0-30 DAYS 31-60 DAYS 61-90 DAYS 91+ DAYS TOTAL $- $- $- MOR-5 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 STATEMENT OF INCOME (LOSS) (Amounts in '000s) MONTH MONTH MONTH MONTH MONTH FILING TO 3/25/14 TO 3/31/14 April DATE REVENUES(MOR-1) TOTAL COST OF REVENUES GROSS PROFIT - - - OPERATING EXPENSES: Selling & Marketing General & Administrative Insiders Compensation - Professional Fees (1) 19 Other - Gain on Fixed Asset Disposal Other - Multi-Client Amortization TOTAL OPERATING EXPENSES - - - INCOME BEFORE INT, DEPR/TAX (MOR-1) - - - INTEREST EXPENSE DEPRECIATION OTHER (INCOME) EXPENSE* - - - FOREIGN EXCHANGE (GAIN) LOSS LOSS ON DEBT EXTINGUISHMENT - OTHER ITEMS** - - - TOTAL INT, DEPR & OTHER ITEMS - - - NET INCOME BEFORE TAXES - - - INCOME and OTHER TAXES 52 NET INCOME (LOSS)(MOR-1) $- $- $- Accrual Accounting Required, Otherwise Footnote with Explanation. *Footnote Mandatory. * * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote. (1) In addition, the Company incurred $3.65 million of professional fees in March and April that was not paid or accrued as of April 30th. MOR-6 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 (Amounts in '000s) CASH RECEIPTS AND MONTH MONTH MONTH MONTH MONTH FILING TO DISBURSEMENTS 3/25/14 TO 3/31/14 April DATE 1. CASH-BEGINNING OF MONTH / PERIOD $ 2,431 RECEIPTS: 2. CASH RECIEPTS FROM REGIONS 3. CASH RECEIPTS FROM CUSTOMERS 4. PROCEEDS FROM DIP FUNDING 5.SALE OF ASSETS - - - 6.OTHER (attach list) - - - TOTAL RECEIPTS** - - - (Withdrawal) Contribution by Individual Debtor MFR-2* - - DISBURSEMENTS: 7. CASH REQUESTS FROM REGIONS 8. PAYROLL, PER DIEM & BENEFITS - 9. PAYROLL IOM (ISLE OF MAN) - 10. ACCOUNTS PAYABLE (POST PETITION ONLY) 11.SENIOR DEBT INTEREST - 12. INTEREST/FEES ON ADDITIONAL DEBT - 13. BANKRUPTCY RELATED PAYMENTS (PRE PETITION ONLY) *** - 14.INSURANCE PAYMENTS - 15. TPG LOAN PAYMENT 16.OTHER (attach list) - - - TOTAL DISBURSEMENTS FROM OPERATIONS - - - 17. DEBTOR PROFESSIONAL FEES - 18. DIP LENDER PROFESSIONAL FEES 19 19. SENIOR LENDER PROFESSIONAL FEES - - - 20. UNSECURED CREDITORS COMMITTEE PROFESSIONAL FEES - - - 21. U.S. TRUSTEE FEES - 2 2 22. OTHER REORGANIZATION EXPENSES (attach list) - - - TOTAL DISBURSEMENTS** - - - 23.NET CASH FLOW - - - 24.CASH - END OF MONTH $ 41,209 24.ADJUSTMENTS RELATED TO PRIOR PERIODS - 25.UNRECORDED DISBURSEMENTS - 26.ADJUSTED CASH - END OF MONTH (MOR-2) $ 41,938 * Applies to Individual debtors only ** Numbers for the current month should balance (match) RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8 *** Pre-petition Bankruptcy related payment include payments under Critical Vendor (including Logistics & 503(b)(9) claims), Foreign Vendors, & Wage motion relief related payments [NOTE 1] Cash balance includes accounts where the funds are controlled by Houston Corporate office [NOTE 2] Receipts and Disbursements include amounts received and sent from Houston Corporate Office MOR-7 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 CASH ACCOUNT RECONCILIATION PERIOD 04/01/2014 - 04/30/2014 (Amounts in '000s) BANK NAME Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America ACCOUNT NUMBER ACCOUNT TYPE Investment Master Depository Operating Operating Operating Operating Operating Operating Operating BANK BALANCE $ 0 $- $- $- $- $- $ - DEPOSITS IN TRANSIT - OUTSTANDING CHECKS - 8 - - OTHER - 27 - ADJUSTED BANK BALANCE 0 - 96 - - BEGINNING CASH - PER BOOKS 0 - 72 69 48 - 1 - RECEIPTS* (4) - 48 - - - 32 TRANSFERS BETWEEN ACCOUNTS (5) - - - 0 - TRANSFERS TO FOREIGN DEBTOR ENTITIES (5) - TRANSFERS TO FOREIGN NON-DEBTOR ENTITIES (5) - TRANSFERS FROM FOREIGN DEBTOR ENTITIES (4) - TRANSFERS FROM FOREIGN NON-DEBTOR ENTITIES (4) - (WITHDRAWAL) OR INDIVIDUAL CONTRIBUTION BY DEBTOR MFR-2 - CHECKS/OTHER DISBURSEMENTS* (5) - ADJUSTMENTS RELATED TO PRIOR PERIODS - ENDING CASH - PER BOOKS $ 0 $- $- $ - UNRECORDED DISBURSEMENTS (5) - ADJUSTED ENDING CASH - PER BOOKS $ 0 $- $- $ - *Numbers should balance (match) TOTAL RECEIPTS (Includes transfer to Corporate) and TOTAL DISBURSEMENTS (includes Foreign Transfers) lines on MOR-7. (1) This subtotal represents accounts where the funds are controlled by Houston Corporate office; receipts and disbursements tie to MOR-7 (2) This subtotal contains the Citibank Argentina account as the funds are controlled by Houston Corporate office. (3) This subtotal represents domestic accounts related to payroll disbursement and operating accounts not directly controlled by Corporate (4) The sum of these rows for the first subtotal agrees to total receipts on MOR-7 (5) The sum of these rows for the first subtotal agrees to total disbursements on MOR-7 MOR-8 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 CASH ACCOUNT RECONCILIATION PERIOD 04/01/2014 - 04/30/2014 (Amounts in '000s) BANK NAME Amegy Amegy Citi Citi Citi Citi Citi ACCOUNT NUMBER 3065 9287 3066 5361 3876 6415 3074 4174 ACCOUNT TYPE Operating Operating Operating Operating Subtotal (1) (2) Payroll Payroll Payroll BANK BALANCE $0 $4 $- DEPOSITS IN TRANSIT - OUTSTANDING CHECKS 14 19 36 - - - OTHER - 7 ADJUSTED BANK BALANCE 45 BEGINNING CASH - PER BOOKS 23 RECEIPTS* (4) - TRANSFERS BETWEEN ACCOUNTS (5) - - 23 TRANSFERS TO FOREIGN DEBTOR ENTITIES (5) - TRANSFERS TO FOREIGN NON-DEBTOR ENTITIES (5) - TRANSFERS FROM FOREIGN DEBTOR ENTITIES (4) TRANSFERS FROM FOREIGN NON-DEBTOR ENTITIES (4) - (WITHDRAWAL) OR INDIVIDUAL CONTRIBUTION BY DEBTOR MFR-2 - CHECKS/OTHER DISBURSEMENTS* (5) - - ADJUSTMENTS RELATED TO PRIOR PERIODS - - 22 - - - ENDING CASH - PER BOOKS UNRECORDED DISBURSEMENTS (5) - ADJUSTED ENDING CASH - PER BOOKS *Numbers should balance (match) TOTAL RECEIPTS (Includes transfer to Corporate) and TOTAL DISBURSEMENTS (includes Foreign Transfers) lines on MOR-7. (1) This subtotal represents accounts where the funds are controlled by Houston Corporate office; receipts and disbursements tie to MOR-7 (2) This subtotal contains the Citibank Argentina account as the funds are controlled by Houston Corporate office. (3) This subtotal represents domestic accounts related to payroll disbursement and operating accounts not directly controlled by Corporate (4) The sum of these rows for the first subtotal agrees to total receipts on MOR-7 (5) The sum of these rows for the first subtotal agrees to total disbursements on MOR-7 MOR-8 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 CASH ACCOUNT RECONCILIATION PERIOD 04/01/2014 - 04/30/2014 (Amounts in '000s) BANK NAME Bank of America Wells Fargo Wells Fargo Wells Fargo Amegy Amegy Amegy Amegy ACCOUNT NUMBER ACCOUNT TYPE Operating Operating Operating Operating Payroll Payroll Payroll Operating Subtotal (3) TOTAL BANK BALANCE $3 $1 $0 $0 $1 DEPOSITS IN TRANSIT - 1 - - 1 1 OUTSTANDING CHECKS 2 - 48 - - 24 1 - OTHER - - 32 - 23 ADJUSTED BANK BALANCE 1 1 1 BEGINNING CASH - PER BOOKS 3 0 1 1 RECEIPTS* (4) - TRANSFERS BETWEEN ACCOUNTS (5) - TRANSFERS TO FOREIGN DEBTOR ENTITIES (5) - TRANSFERS TO FOREIGN NON-DEBTOR ENTITIES (5) - TRANSFERS FROM FOREIGN DEBTOR ENTITIES (4) - TRANSFERS FROM FOREIGN NON-DEBTOR ENTITIES (4) - (WITHDRAWAL) OR INDIVIDUAL CONTRIBUTION BY DEBTOR MFR-2 - CHECKS/OTHER DISBURSEMENTS* (5) 0 - ADJUSTMENTS RELATED TO PRIOR PERIODS - ENDING CASH - PER BOOKS $1 $1 $1 UNRECORDED DISBURSEMENTS (5) - ADJUSTED ENDING CASH - PER BOOKS $1 $1 $1 *Numbers should balance (match) TOTAL RECEIPTS (Includes transfer to Corporate) and TOTAL DISBURSEMENTS (includes Foreign Transfers) lines on MOR-7. (1) This subtotal represents accounts where the funds are controlled by Houston Corporate office; receipts and disbursements tie to MOR-7 (2) This subtotal contains the Citibank Argentina account as the funds are controlled by Houston Corporate office. (3) This subtotal represents domestic accounts related to payroll disbursement and operating accounts not directly controlled by Corporate (4) The sum of these rows for the first subtotal agrees to total receipts on MOR-7 (5) The sum of these rows for the first subtotal agrees to total disbursements on MOR-7 MOR-8 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 PAYMENTS TO INSIDERS AND PROFESSIONALS (Amounts in '000s) Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals. Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary). MONTH MONTH MONTH MONTH MONTH MONTH INSIDERS:NAME/COMPTYPE 3/25/14 TO 3/31/14 April 1 Bahorich, Michael S. Director Compensation - Expense Reimbursement - 2 Branch, Caroline Officer Compensation 7 Expense Reimbursement 1 3 Brasher, James E. Officer Compensation 25 Expense Reimbursement 1 4 Fleure, Thomas J. Officer Compensation 13 Expense Reimbursement - 5 Flynn, Maurice Officer Compensation 13 Expense Reimbursement 5 6 Forrest, Michael C. Director Compensation - Expense Reimbursement - 7 Gore, Sean M. Officer Compensation 17 Expense Reimbursement - 8 Howell, Jeff M. Officer Compensation 13 Expense Reimbursement 1 9 Kurz, Karl F. Director Compensation - Expense Reimbursement - 10 Lahouse, Thomas M. Officer Compensation 13 Expense Reimbursement 1 11 Matelich, George E. Director Compensation - Expense Reimbursement - 12 Mccoy, Joseph P. Director Compensation - Expense Reimbursement - 13 Muse Jr., Ralph B. Officer Compensation 13 Expense Reimbursement 3 14 Osborne, Stanley De J. Director Compensation - Expense Reimbursement - 15 Peebles, Ross G. Officer Compensation 16 Expense Reimbursement 8 16 Riley Jr., Duncan W. Officer Compensation 14 Expense Reimbursement 2 17 Skerl, Damir S. Director Compensation - Expense Reimbursement - 18 Terrell, Tracy C. Officer Compensation 16 Expense Reimbursement 0 19 Verghese, P. Mathew Officer Compensation 19 Expense Reimbursement 5 20 White, Richard C. Officer Compensation 26 Expense Reimbursement 12 21 Yapuncich, George T. Officer Compensation 14 Expense Reimbursement - TOTAL INSIDERS(MOR-1) - MONTH MONTH MONTH MONTH MONTH MONTH PROFESSIONALS 3/25/14 TO 3/31/14 April Akin Gump Strass Hauer & Feld LLP Ernst & Young 86 Opportune Prime Clerk 21 U.S. Trustee Payment Center 2 UHY LLP Wilmington Trust [1] 19 55 TOTAL PROFESSIONALS(MOR-1) $- $- $- $- [1] Amounts netted against DIP funding MOR-9 Revised 07/01/98 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS CORPUS CHRISTI DIVISION Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11 CASE NAME: AUTOSEIS, INC. ET AL JOINT ADMINISTRATION CASE NUMBER: 14-20130 DISBURSEMENTS (Amounts in '000s) Entity Case No. 3/25/14 TO 3/31/14 April May June July August Sept. Filing to Date AUTOSEIS, INC. 14-20130 $- $- GLOBAL GEOPHYSICAL SERVICES, INC. 14-20131 GLOBAL GEOPHYSICAL EAME, INC. 14-20132 - - GGS INTERNATIONAL HOLDINGS, INC. 14-20133 - - ACCRETE MONITORING, INC. 14-20134 - - AUTOSEIS DEVELOPMENT COMPANY 14-20135 - - Total Disbursements (same as MOR-1 disbursements) Exhibit A
